 1

 2

 3                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 4                                  AT SEATTLE

 5
      UNITED STATES OF AMERICA,
 6                   Plaintiff,
 7         v.

 8    AARON WILLIAMS III,                               C19-1631 TSZ
                                                        (related to CR00-263-JCC)

 9                   Defendant/Judgment Debtor,
                                                        MINUTE ORDER
           and
10
      MILES SAND & GRAVEL,
11
                     Garnishee.
12
          The following Minute Order is made by direction of the Court, the Honorable
13
     Thomas S. Zilly, United States District Judge:
14         (1)    The motion to terminate garnishment proceeding, docket no. 11, brought by
   plaintiff United States of America, is GRANTED. The hearing set for December 12,
15 2019, at 11:00 a.m., is STRICKEN. The Writ of Continuing Garnishment issued on
   September 24, 2019, docket no. 3, is VACATED.
16
           (2)    The Clerk is directed to CLOSE this case and to send a copy of this
17 Minute Order to (i) all counsel of record, (ii) defendant/judgment debtor pro se, and
   (iii) garnishee Miles Sand & Gravel at 663 Pease Rd., Burlington, WA 98233 and at
18 P.O. Box 280, Mount Vernon, WA 98273-0280.

19         Dated this 14th day of November, 2019.

20
                                                    William M. McCool
21                                                  Clerk

22                                                  s/Karen Dews
                                                    Deputy Clerk
23

     MINUTE ORDER - 1
